Case 8:21-cv-00618-MSS-JSS Document 18 Filed 08/17/21 Page 1 of 2 PageID 75




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ALEX MCNAMARA, individually
and on behalf of all others
similarly situated,

      Plaintiff,

v.                             CASE NO: 8:21-cv-0618-MSS-JSS

BRENNTAG MID-SOUTH, INC.

    Defendant.
______________________/

                   PLAINTIFF’S NOTICE OF RESOLUTION

      Pursuant to Local Rule 3.09(a) Plaintiff, ALEX MCNAMARA, individually

and on behalf of all others similarly situated, by and through undersigned

counsel, hereby notifies the Court that the above-styled action against Defendant,

BRENNTAG MID-SOUTH, INC., has been resolved.

      Dated this 17th day of August, 2021.

                                      Respectfully submitted,


                                      /s/ Brandon J. Hill
                                      BRANDON J. HILL
                                      Florida Bar Number: 37061
                                      Direct No.: 813-337-7992
                                      LUIS A. CABASSA
                                      Florida Bar Number: 053643
                                      Direct No.: 813-379-2565
Case 8:21-cv-00618-MSS-JSS Document 18 Filed 08/17/21 Page 2 of 2 PageID 76




                                        WENZEL FENTON CABASSA, P.A.
                                        1110 North Florida Ave., Suite 300
                                        Tampa, Florida 33602
                                        Main No.: 813-224-0431
                                        Facsimile: 813-229-8712
                                        Email: lcabassa@wfclaw.com
                                        Email: bhill@wfclaw.com
                                        Attorneys for Plaintiff

                                        and

                                        MARC R. EDELMAN
                                        Florida Bar No.: 0096342
                                        MORGAN & MORGAN, P.A.
                                        201 N. Franklin Street, Suite 700
                                        Tampa, FL 33602
                                        Telephone: 813-577-4722
                                        Facsimile: 813-257-0572
                                        Email: Medelman@forthepeople.com
                                        Attorney for Plaintiff


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 17th day of August, 2021, the foregoing

was electronically filed with the Clerk of the Court via the CM/ECF system, which

will send a notice of electronic filing all counsel of record.



                                        /s/ Brandon J. Hill
                                        BRANDON J. HILL




                                           2
